Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of the   3rd    day of    January,
2020                      with respect to an employment start date of January 2,
2020 (the “Effective Date”), by and between Stoneridge, Inc. (the “Company”) and
Kevin Heigel (the “Executive”).

NOW, THEREFORE, in consideration of the mutual promises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

1.Employment.

A.The Company agrees to employ the Executive as its Vice President of Operations
and the Executive accepts such employment for the Term (as defined in Section 2
below), subject to the terms and conditions set forth below. Executive shall
report to the Chief Executive Officer of the Company.

B.During the Term, the Executive shall devote Executive’s full working time,
attention, and energy to Executive’s employment and to the affairs of the
Company, its subsidiaries and divisions, and perform faithfully and diligently
Executive’s duties hereunder and such duties as are customarily performed by
Vice Presidents of Operations, together with such other duties as may be
reasonably requested from time to time by the Company’s Chief Executive Officer
and/or the Board of Directors of the Company (the “Board”).  The Executive
agrees to comply with and be bound by the Company’s operational policies,
procedures, and practices from time to time in effect during the Term.  The
Company agrees that Executive may retain his ownership interest in Alpha
Performance Group LLC.  However, Executive agrees that he will not be actively
involved in the management or operations of Alpha Performance Group LLC during
the Term and will not provide consulting services on behalf of Alpha Performance
Group LLC during the Term.

C.The Company agrees to permit Executive to work out of his home office in
Florida, but Executive shall generally travel to the Company’s headquarters for
one week each month and to the Company’s other locations during the remaining
weeks each month, in accordance with the needs of the Company.

2.Term.The term of Executive’s employment and the term of this Employment
Agreement (the “Term”) shall commence as of the Effective Date and shall
continue until March 15, 2022, subject to the termination and notice
requirements described in Section 4 below.

3.Compensation and Benefits.

A.The Company shall pay to the Executive a base salary payable in accordance
with the Company’s usual pay practices in the amount of $325,000.00 per annum.

B.Beginning with the Company’s 2020 fiscal year, and for the 2021 fiscal year,
the Executive shall be eligible to participate in the Company’s Annual Incentive
Plan (the “AIP”) in effect at the time at the target level approved by the
Compensation Committee of the Board (the “Committee”), or in accordance with a
formula or other bonus plan established by the Committee for such fiscal year.
The Company shall pay to the Executive any bonus compensation earned by
Executive under the AIP at or around March 15 following the end of each fiscal
year. For the Company’s 2020 and 2021 fiscal years, Executive’s target bonus
will be 50% of annual base salary.  In the event the Executive’s employment is
terminated by the Company without “Cause,” the Executive shall be eligible for
bonus compensation, if any, prorated on a per diem basis for the partial fiscal
year. If the Executive’s employment is terminated for any other reason prior to
the expiration of the Term, the Executive shall not be entitled to be paid any
bonus compensation under the AIP.

C.The Company shall provide to the Executive such health insurance for himself,
his spouse and eligible dependents, as offered to the Company’s executive
officers, and shall provide such other employee welfare benefits such as life
and long-term disability as offered to the Company’s executive officers.

D.The Executive shall be entitled to participate in all retirement and other
benefit plans, including 401(k) plans, of the Company generally available from
time to time to employees of the Company and for which the Executive qualifies
under the terms thereof.

E.The Executive shall be entitled to such vacation with pay during each year of
his employment hereunder consistent with the policies of the Company, but in no
event less than four (4) weeks in any such calendar

1



 

year (pro-rated as necessary for partial calendar years during the Term);
provided, however, that the vacation days taken do not interfere with the
operations of the Company. Such vacation may be taken, in the Executive’s
discretion, at such time or times as are not inconsistent with the reasonable
business needs of the Company. Unused vacation time shall not be carried over to
another year. The Executive shall not be entitled to any compensation in lieu of
vacation in the event that the Executive, for whatever reason, including
termination of employment, fails to take such vacation during any year of
Executive’s employment hereunder. The Executive shall also be entitled to all
paid holidays given by the Company to its executive officers.

F.In March 2020 the Compensation Committee of the Board shall grant to Executive
Share Units under the Company’s 2016 Long-Term Incentive Plan (the “Plan”).  The
Share Units grant shall be subject to the Plan and shall be equal in value on
the date of grant to 150% of Executive’s annual base salary.  The grant shall be
made pursuant to a customary grant agreement, except the Share Units shall vest
and be payable on a one-for-one basis in Company common shares on the second
anniversary of the date of grant.  Executive will not receive a grant under the
Plan in 2021 or 2022.    

G.The Company shall reimburse the Executive for expenses reasonably and
necessarily incurred by the Executive in connection with the Company’s business.
The Executive shall furnish such documentation with respect to reimbursement to
be paid hereunder as the Company shall reasonably request.

4.Termination of Employment.This Employment Agreement shall be terminated prior
to the expiration of the Term only under the following circumstances:

A.Termination by the Company for Cause.  The Company may terminate this
Employment Agreement and Executive’s employment for Cause at any time and
without notice. For purposes of this Employment Agreement, termination for
“Cause” shall result from the Executive’s: (1) misappropriation of funds from
the Company; (2) conviction for a felony; (3) commission of a crime or act or
series of acts involving moral turpitude; (4) commission of an act or series of
acts of dishonesty; (5) breach of any material term of this Employment
Agreement; (6) willful and repeated failure to perform the duties associated
with the Executive’s position, which failure has not been cured within thirty
(30) days after the Company gives notice thereof to the Executive; or
(7) failure to cooperate with any Company investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over the Executive or the Company. In the event of
termination by the Company for Cause, the Executive shall only be entitled to
payment of Executive’s unpaid base salary through the date of termination.

B.Termination by the Company without Cause. The Company may terminate this
Employment Agreement and Executive’s employment without Cause prior to the
expiration of the Term at any time upon providing the Executive ninety (90)
days’ prior written notice or by providing Executive his full base salary for
ninety (90) days in lieu of notice.  If the Company terminates Executive’s
employment without Cause, the Company will also pay Executive severance pay in
the amount of ninety (90) days of his base salary, in conjunction with an
executed Separation Agreement and Release of Claims.

C.Termination by Executive.  The Executive may terminate this Employment
Agreement and Executive’s employment prior to the expiration of the Term at any
time upon providing the Company ninety (90) days’ prior written notice.

D.Section 409A Compliance. To the extent the payments and benefits to be made or
provided to Executive upon a termination of employment are “non-qualified
deferred compensation” within the meaning of Code Section 409A, then they may
only be made upon a “separation from service” of the Executive, within the
meaning of Code Section 409A and for purposes of Section 409A, (i) each payment
made under this Employment Agreement shall be treated as a separate payment;
(ii) the Executive (his/her spouse or beneficiary) may not, directly or
indirectly, designate the calendar year of payment; and (iii) except as provided
by Section 409A, no acceleration of the time and form of payment of any
nonqualified deferred compensation to the Executive or any portion thereof,
shall be permitted. All compensation, including nonqualified deferred
compensation with the meaning of Section 409A, payable pursuant to the terms of
this Employment Agreement or otherwise, shall be subject to all applicable tax
withholdings. In the event Executive is a “specified employee” under Code
Section 409A, the payments under this Employment Agreement and related benefits,
to the extent required, will be delayed in accordance with Code Section 409A(2).

5.Covenants, Non-Competition, Non-Solicitation, and Confidential Information.  

A.Covenants.  Employee acknowledges that he is subject to the following
covenants for one (1) year from the date his employment with the Company ends
(for any reason):



Initial _krh_

 



 

1)Employee shall not, directly or indirectly, own, manage, control, or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor, or otherwise with, any other corporation, partnership,
proprietorship, firm, association or other business entity (i) that has material
operations which are engaged in any business activity competitive with the
business of the Company or (ii) engaged in the business of designing and/or
manufacturing of engineered electrical and electronic components, modules, and
systems for the automotive, medium- and heavy-duty truck, agricultural and
off-highway vehicle markets.  Employee and the Company acknowledge that the
ownership of not more than one percent (1%) of any class of publicly traded
securities of any entity shall not be deemed a violation of this covenant.

2)Without prior written consent of Company, on Employee’s behalf or on behalf of
any person or entity, directly or indirectly, hire or solicit the employment of
any employee who has been employed by the Company or its subsidiaries or
affiliates at any time during the six (6) months immediately preceding such date
of hiring or solicitation.

B.Executive agrees not to use, disclose or make accessible to any other person,
firm, partnership, corporation or any other entity any Confidential Information
(as defined below) pertaining to the business of the Company or any entity
controlling, controlled by or under common control with the Company (each an
“Affiliate”) except (i) while employed by the Company in the business of and for
the benefit of the Company or its Affiliates or (ii) when required to do so by a
court of competent jurisdiction, by any governmental agency having supervisory
authority over the business of the Company or its Affiliates, or by any
administrative body or legislative body with jurisdiction to order the Company
or its Affiliates to divulge, disclose or make accessible such information. For
purposes of this Employment Agreement, “Confidential Information” shall mean
non-public information concerning the Company’s financial data, statistical
data, strategic business plans, product development (or other proprietary
product data), customer and supplier lists, customer and supplier information,
pricing data, information relating to governmental relations, discoveries,
practices, processes, methods, trade secrets, developments, marketing plans and
other non-public, proprietary and confidential information of the Company or its
Affiliates, that, in any case, is not otherwise generally available to the
public and has not been disclosed by the Company, or its Affiliates, as the case
may be, to others not subject to confidentiality agreements. In the event the
Executive’s employment is terminated hereunder for any reason, the Executive
immediately shall return to the Company all Confidential Information in
Executive’s possession. 

C.The Executive agrees and understands that the remedy at law for any breach by
Executive of this Section 5 will be inadequate and that the damages flowing from
such breach are not readily susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that, upon adequate proof of the Executive’s
violation of any legally enforceable provision of this Section 5, the Company
shall be entitled to immediate injunctive relief and may obtain a temporary
order restraining any threatened or further breach. Nothing in this Section 5
shall be deemed to limit the Company’s remedies at law or in equity for any
breach by the Executive of any of the provisions of this Section 5 which may be
pursued or availed of by the Company.

D.The Executive and the Company agree that the covenants of non-competition and
non-solicitation are reasonable covenants under the circumstances, and further
agree that if, in the opinion of any court of competent jurisdiction such
covenants are not reasonable in any respect, such court shall have the right,
power, and authority to excise or modify such provision or provisions of these
covenants as to the court shall appear not reasonable and to enforce the
remainder of these covenants as so amended.

6.Miscellaneous.

A.The Executive represents and warrants that Executive is not a party to any
agreement, contract or understanding, whether employment or otherwise, which
would restrict or prohibit Executive from undertaking or performing employment
in accordance with the terms and conditions of this Employment Agreement.

B.The provisions of this Employment Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless shall be
binding and enforceable.

C.The rights and obligations of the Company under this Employment Agreement
shall inure to the benefit of, and shall be binding on, the Company and its
successors and assigns. “Successors and assigns” shall mean, in the case of the
Company, any successor pursuant to a merger, consolidation, or sale, or other
transfer of all or substantially all of the assets or common shares of the
Company.



Initial _krh_

 



 

D.All notices and other communications hereunder shall be in writing and shall
be deemed to have been given if delivered personally or sent by facsimile
transmission, overnight courier, or certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight courier,
or if mailed, five (5) days after the date of deposit in the United States
mails, as follows:

To the Company:To Executive:

Stoneridge, Inc.Kevin Heigel

39675 MacKenzie Drive, Suite 4001360 SW 82nd Ter Apt 615

Novi, Michigan  48377Plantation, Florida 33324-3222

Telephone (248)  489-9300Telephone (330) 651-1155

Fax (248) 489-3970

Attn: Chief Executive Officer

With copy to:

 

Susan Benedict

Chief Human Resources Officer

39675 MacKenzie Drive, Suite 400

Novi, Michigan 48377

Telephone (248) 489-9300

Fax (248) 489-3970

 

E.The failure of either party to enforce any provision or provisions of this
Employment Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Employment Agreement.

F.This Employment Agreement supersedes all prior agreements and understandings
between the parties and may not be modified or terminated orally. No
modification, termination or attempted waiver shall be valid unless in writing
and signed by the party against whom the same is sought to be enforced.

G.This Employment Agreement shall not be assignable or otherwise transferable by
Executive. The Company shall have the right to assign this Agreement to any
successor which agrees to be bound by the terms hereof.

H.This Employment Agreement shall be governed by and construed according to the
laws of the State of Michigan.

I.This Employment Agreement may be executed in one or more counterparts, which
together shall constitute one agreement.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
dates set forth below.  

 

 

 

 

 

STONERIDGE, INC.

 

EXECUTIVE

By: _/s/ Jonathan B. DeGaynor_________________

Jonathan B. DeGaynor

President and CEO

/s/Kevin Heigel_________________________

Kevin Heigel

 

_Jan 10, 2020__________________________

 

_January 3, 2020_______________________

Date

Date

 

Initial _krh_

 

